                     WOLLMUTH MAHER & DEUTSCH LLP
                                        500 FIFTH AVENUE
                                  NEW YORK, NEW YORK 10110

                                         TELEPHONE (212) 382-3300
                                          FACSIMILE (212) 382-0050


                                           July 13, 2020

VIA ECF & E-MAIL

The Honorable Shelley C. Chapman, U.S.B.J.
United States Bankruptcy Court for the
Southern District of New York
One Bowling Green
New York, New York 10004

               Re:     In re Lehman Brothers Holdings Inc.,
                       Case No. 08-13555 (SCC)

Dear Judge Chapman:

        We represent Lehman Brothers Holding Inc. (“LBHI”) and write in response to Wintrust
Mortgage Corporation’s (“Wintrust”) July 13, 2020 letter to the Court [Dkt. No. 60731] objecting
to the adjournment of the July 14, 2020 hearing regarding LBHI’s Motion in Aid of Alternative
Dispute Resolution Procedures Order for Indemnification Claims of the Debtors Against Mortgage
Loan Sellers [Dkt. No. 60632] (the “Motion”).

        LBHI respectfully submits that the interests of efficiency would best be served by
adjourning the hearing as to Wintrust and the other objectors to provide an opportunity for
discussions that may lead to resolving some or all of those objections. Objections to similar
motions have been adjourned for that reason, and the parties have often successfully resolved them.
To the extent any objections are not resolved, it would be most efficient for the Court to hear those
objections together rather than piecemeal, as many objections raise similar issues.

        Wintrust’s suggestion that the adjournment is sought for “strategic reasons” is misguided,
as Wintrust is not being asked to mediate prior to the resolution of this Motion. Wintrust can
articulate no prejudice from this adjournment.

        As to the August 18, 2020 hearing date, if Wintrust’s counsel has an irreconcilable
conflict—a scheduling matter not previously communicated to LBHI prior to receipt of Wintrust’s
letter objection—LBHI is open to exploring mutually convenient alternative dates with Wintrust
and any other party who wishes to be heard, subject to the Court’s availability.

       Finally, LBHI notes that Wintrust’s objection proposes certain modifications to the ADR
process in the event the Court grants LBHI’s Motion as to Wintrust. LBHI believes that certain
of those modifications may be appropriate with Wintrust and that adjourning the hearing may have
the added benefit of facilitating further discussions between the parties.


                                           Respectfully submitted,

                                            /s/ Joshua M. Slocum
                                            Joshua M. Slocum




                                               2
